t c memo united_states tax_court samuel k rasco petitioner v commissioner of internal revenue respondent docket no filed date samuel k rasco pro_se fred fe green jr for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure - - respondent determined a deficiency in petitioner's federal_income_tax for in the amount of dollar_figure the issues for decision are whether petitioner is entitled to dependency_exemption deductions whether petitioner is entitled to head_of_household filing_status and whether petitioner is entitled to an earned_income_credit some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioner resided in las vegas nevada on the date the petition was filed in this case petitioner worked for d i hastern texaco during on his return he reported wages in the amount of dollar_figure and unemployment_compensation in the amount of dollar_figure lisa k froemel moved into petitioner's apartment in the summer of ms froemel has three children from two previous marriages her daughter from her first marriage amber r franks was born in her son from her first marriage was not identified by name in the record her son from her second marriage joshua d noble was born in amber and joshua lived with petitioner and ms froemel continuously from date through during ms froemel received welfare_payments of approximately dollar_figure per month she also received food stamps during she did not receive any support payments - - from the fathers of her children during ms froemel did not work while she lived with petitioner petitioner's rent for his apartment during was dollar_figure per month ms froemel contributed dollar_figure per month toward the rent she used her monthly food stamps to buy groceries for the apartment petitioner paid for all of the other household expenses he also paid for joshua's and amber's clothing during the first issue for decision is whether petitioner is entitled to dependency_exemption deductions on his return petitioner claimed dependency_exemption deductions for ms froemel joshua and amber in the statutory_notice_of_deficiency respondent disallowed the claimed deductions an individual taxpayer is allowed as a deduction in computing taxable_income an additional exemption for each dependent as defined in sec_152 see sec_151 a dependent is generally defined as an individual who receives over half of his support from the taxpayer in the calendar_year in which the taxpayer's taxable_year begins see sec_152 individuals listed under this general definition include among others an individual who for the taxable_year of the taxpayer has as his principal_place_of_abode the home of the taxpayer and is a member of the taxpayer's household see sec_152 q4e- petitioner testified that ms froemel joshua and amber moved out of his apartment in date petitioner also submitted a notarized statement from james and annette bunty who operated d i eastern texaco and lived in petitioner's neighborhood during all times relevant to this case in their notarized statement james and annette bunty state that ms froemel joshua and amber lived with petitioner during the year of based on the record we find that ms froemel joshua and amber were members of petitioner's household for his entire taxable_year see sec_1_152-1 income_tax regs we further find that petitioner has proved that he provided more than half of ms froemel's joshua's and amber's support during predicated upon our review and particular analysis of the evidence introduced at trial the following chart summarizes our analysis of the evidence at trial respondent's counsel stated that petitioner had previously provided respondent with a copy of the notarized statement and that respondent had no objection to the notarized statement being admitted as evidence there is no evidence in the record which disputes petitioner's testimony that ms froemel joshua and amber moved out of his apartment in date --- - total contributions to the support of petitioner ms froemel amber and joshua during in the amount of dollar_figure petitioner wages dollar_figure unemployment income_tax big_number social_security_taxes big_number refund big_number total big_number ms froemel amber joshua welfare dollar_figure x month food stamps big_number x month total total support per individual dollar_figure big_number total petitioner ms froemel amber joshua total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure welfare -- stamps big_number big_number big_number petitioner big_number big_number big_number big_number big_number assume welfare food stamps are allocated equally to ms froemel amber and joshua -- no evidence in record of allocation petitioner provided of ms froemel's amber's and joshua's support dollar_figure dollar_figure we hold that petitioner is entitled to dependency_exemption deductions for for ms froemel joshua and amber the second issue for decision is whether petitioner is entitled to head_of_household filing_status petitioner claimed head_of_household filing_status on his return in the statutory_notice_of_deficiency respondent disallowed the claimed filing_status head_of_household as relevant here is defined as an unmarried taxpayer who maintains as his home a household which constitutes for more than one half of the taxable_year the principal_place_of_abode of an individual for whom the taxpayer is entitled to a dependency_exemption deduction under sec_151 see sec_2 a a taxpayer is considered as maintaining a household only if he furnishes over half of the cost of maintaining the household during the taxable_year see sec_2 based on the record we find that petitioner furnished over half of the cost of maintaining his apartment during we further find that he meets the other requirements of sec_2 and hold that he is entitled to head_of_household filing_status for the third issue for decision is whether petitioner is entitled to an earned_income_credit petitioner claimed an earned_income_credit for in the amount of dollar_figure with joshua and amber listed as his qualifying children in the statutory_notice_of_deficiency respondent disallowed the claimed credit respondent stated in his trial memorandum that his adjustment for recapture of the earned_income_credit 1s computational based on the court's holdings on the other issues in this case respondent misstates the law applicable to this case petitioner's entitlement to the sec_32 earned_income_credit for is not conditioned on petitioner's entitlement to dependency_exemption deductions under sec_151 or head_of_household filing_status under sec_2 the statutory language which previously linked those issues was removed by the omnibus continued - sec_32 generally provides for an earned_income_credit in the case of an eligible_individual in pertinent part sec_32 a defines an eligible_individual as an individual who has a qualifying_child for the taxable_year based on the record we find that joshua and amber each satisfy the requirements for a qualifying_child with respect to petitioner for see sec_32 a through based on his income and the earned_income_credit tables prescribed pursuant to sec_32 we hold that petitioner is entitled to an earned_income_credit for in the amount of dollar_figure to reflect the foregoing decision will be entered for petitioner continued budget reconciliation act of publaw_101_508 sec 104_stat_1388 effective for taxable years beginning after date moreover our holdings with respect to the first two issues in this case have no bearing on petitioner's adjusted_gross_income or earned_income which are used to compute the amount of petitioner's sec_32 earned_income_credit
